Title: Samuel A. Otis, Sr., to Bartholomew Dandridge, Jr., 31 January 1794
From: Otis, Samuel Allyne
To: Dandridge, Bartholomew Jr.


          
            Sir
            In Senate of the United States. Jany 31st 1794.
          
          There is a standing order of Senate that I lay before the President of the United
            States, from time to time, a copy of their records, when acting in their Executive
            capacity. This I have done to the close of the last session, and left the book in which
            the proceedings are copied with the President of the U. States, which if you will
            procure to be returned by the bearer, I will continue the copy.
            I am Sir your most humble Sert
          
            Sam. A. Otis Secy
          
        